ICJ_172_ApplicationCERD_QAT_ARE_2018-07-23_ORD_01_NA_05_EN.txt.                                                                                                                                  481




                                    DISSENTING OPINION OF JUDGE SALAM

                 [Translation]

                    1. I regret that I am unable to support the conclusions reached by the
                 majority on the prima facie jurisdiction of the Court to indicate the pro-
                 visional measures requested by Qatar, which seeks to found the Court’s
                 jurisdiction in this case on Article 22 of the International Convention on
                 the Elimination of All Forms of Racial Discrimination (hereinafter
                 “CERD”).
                    2. I am convinced that the Court does not have prima facie jurisdiction
                 ratione materiae, in so far as the dispute between the Parties does not
                 appear to concern the interpretation or application of CERD. It is clear
                 from Article 1 of CERD that this Convention applies to “any distinction,
                 exclusion, restriction or preference based on race, colour, descent, or
                 national or ethnic origin”. There is, however, no mention of discrimina-
                 tion on the basis of “nationality”, the object of the Applicant’s com-
                 plaints.
                    3. Moreover, when I read that provision in the light of Article 31 of
                 the 1969 Vienna Convention on the Law of Treaties, which calls for a
                 treaty to be “interpreted in good faith in accordance with the ordinary
                 meaning to be given to the terms of the treaty in their context and in the
                 light of its object and purpose”, I feel bound to make the following obser-
                 vations:
                 (a) The terms “national or ethnic origin” used in the Convention differ
                     in their ordinary meaning to the term nationality.
                 (b) As regards context, CERD was adopted against a historical back-
                     ground of decolonization and post‑decolonization and was part of
                     that effort to eliminate all forms of discrimination and racial segrega-
                     tion. Indeed, its preamble states:
                            “Considering that the United Nations has condemned colonial-
                        ism and all practices of segregation and discrimination associated
                        therewith, in whatever form and wherever they exist, and that the
                        Declaration on the Granting of Independence to Colonial Coun-
                        tries and Peoples of 14 December 1960 (General Assembly resolu-
                        tion 1514 (XV)) has affirmed and solemnly proclaimed the necessity
                        of bringing them to a speedy and unconditional end,
                        ��������������������������������������������������������������������������������������������������������������
                            Convinced that any doctrine of superiority based on racial dif-
                        ferentiation is scientifically false, morally condemnable, socially
                        unjust and dangerous, and that there is no justification for racial
                        discrimination, in theory or in practice, anywhere,


                                                                                                                                   79




7 Ord 1145.indb 155                                                                                                                       11/06/19 14:31

                                      application of the cerd (diss. op. salam)                                                  482

                         ��������������������������������������������������������������������������������������������������������������
                             Alarmed by manifestations of racial discrimination still in evi-
                         dence in some areas of the world and by governmental policies
                         based on racial superiority or hatred, such as policies of apartheid,
                         segregation or separation.”

                 (c) The aim of CERD is thus to bring an end, in the decolonization and
                     post‑decolonization period, to all manifestations and governmental
                     policies of discrimination based on racial superiority or hatred; it does
                     not concern questions relating to nationality.

                 (d) It is thus forms of “racial” discrimination that constitute the specific
                     object of the Convention, and not any form of discrimination “in
                     general”. Otherwise, reference would have been made to other types
                     of serious discrimination based on a marker of a group’s identity,
                     such as religion, which is not the case here. Moreover, there are other
                     international instruments which address questions relating to nation-
                     ality, or discrimination in general such as the Universal Declaration
                     of Human Rights and the two international covenants of 1966 1.

                    4. Furthermore, I would note that in the case concerning the Applica-
                 tion of the International Convention for the Suppression of the Financing of
                 Terrorism and of the International Convention on the Elimination of All
                 Forms of Racial Discrimination (Ukraine v. Russian Federation), the dis-
                 pute related to the question of racial discrimination against Crimean
                 Tatars and “ethnic Ukrainians” (not Ukrainian nationals) in Crimea
                 (Provisional Measures, Order of 19 April 2017, I.C.J. Reports 2017, p. 120,
                 para. 37). Similarly, in the case concerning the Application of the Interna-
                 tional Convention on the Elimination of All Forms of Racial Discrimination
                 (Georgia v. Russian Federation), the parties disagreed as to whether the
                 events which took place in South Ossetia and Abkhazia involved racial
                 discrimination of “ethnic Georgians” (and not Georgian nationals) living
                 in those regions (Provisional Measures, Order of 15 October 2008,
                 I.C.J. Reports 2008, p. 387, para. 111). The Court has thus only had occa-
                 sion to rule on cases concerning discrimination based on ethnic origin,
                 not “national origin”, and has therefore not had to address the question
                 whether this notion is distinct from that of “nationality”.



                    5. This question of the distinction between “nationality” and “national
                 origin” should not, in my view, admit of any confusion. They are two dif-
                 ferent notions. An example that clearly illustrates this difference is the

                    1 See, in particular, Article 13 of the International Covenant on Civil and Political

                 Rights.

                                                                                                                                    80




7 Ord 1145.indb 157                                                                                                                        11/06/19 14:31

                                   application of the cerd (diss. op. salam)                          483

                 well-known case of American citizens of Japanese origin who were incar-
                 cerated following the attack on Pearl Harbor during the Second World
                 War. Despite having American nationality, these citizens were subject to
                 racial discrimination based on their “national origin”, not their national-
                 ity, and were rounded up and held in “War Relocation Camps” 2. A simi-
                 lar type of discrimination based on “national origin” also affected a large
                 number of individuals of German origin, « regardless of their nationality
                 at that time », in several countries after both the First and Second World
                 Wars.

                    6. I would also point out that the distinction to be drawn between
                 “nationality” and “national origin” is confirmed by the travaux prépara-
                 toires of CERD, particularly the proposed amendments to the wording of
                 Article 1 3.
                    7. In any event, had States wanted to say “nationality” rather than
                 “national origin” in Article 1 of CERD, they could have done so. Like-
                 wise, they could have used the wording “nationality and national origin”
                 had they intended to include both categories, which they did not do.

                    8. I would further note that, regardless of the “great weight” that
                 should be ascribed to the work of an “independent body” such as the
                 CERD Committee (see Ahmadou Sadio Diallo (Republic of Guinea v.
                 Democratic Republic of the Congo), Merits, Judgment, I.C.J. Reports
                 2010 (II), p. 664, para. 66), the fact remains that the recommendations of
                 that Committee cannot be considered to be an expression of a subsequent
                 practice of the parties to CERD (in the sense of Article 31, para-
                 graph 3 (b), of the 1969 Vienna Convention on the Law of Treaties).
                    9. In conclusion, although in my opinion the dispute between the Par-
                 ties does not fall within the scope of CERD, I would note that in the case
                 concerning the Legality of Use of Force (Yugoslavia v. United Kingdom),
                 while the Court found that it lacked prima facie jurisdiction to entertain
                 Yugoslavia’s Application and “[could not] therefore indicate any provi-
                 sional measure whatsoever” (Provisional Measures, Order of 2 June 1999,
                 I.C.J. Reports 1999 (II), p. 839, para. 37), it nonetheless pointed out that
                 “whether or not States accept the jurisdiction of the Court, they remain
                 in any event responsible for acts attributable to them that violate interna-
                 tional law, including humanitarian law” (ibid., para. 40). With that in
                 mind, it requested that the parties “take care not to aggravate or extend
                 the dispute” (ibid., para. 41). The Court adopted the same approach in
                 the case concerning Armed Activities on the Territory of the Congo (New

                    2 For background on this matter, see the report of the US Congress Commission on

                 Wartime Relocation and Internment of Civilians (CWRIC), published on 24 February
                 1983 and entitled « Personal Justice Denied », https://www.archives.gov/research/japanese-­
                 americans/justice-­denied.
                    3 See, among others, UN docs. A/C.3/SR.1304, A/C.3/SR.130 and A/6181.




                                                                                                        81




7 Ord 1145.indb 159                                                                                            11/06/19 14:31

                                application of the cerd (diss. op. salam)                484

                 Application: 2002) (Democratic Republic of the Congo v. Rwanda): while
                 also finding in this case that it did not have prima facie jurisdiction to
                 indicate provisional measures (Provisional Measures, Order of 10 July
                 2002, I.C.J. Reports 2002, p. 249, para. 89), the Court stressed “the neces-
                 sity for the Parties to these proceedings to use their influence to prevent
                 the repeated grave violations of human rights and international humani-
                 tarian law which have been observed even recently” (ibid., p. 250,
                 para. 93).
                    10. By the same token, and taking account of Qatar’s claim that
                 Qataris residing in the United Arab Emirates have been in a vulnerable
                 situation since 5 June 2017, although I believe that the Court should have
                 found that it lacked prima facie jurisdiction to indicate provisional mea-
                 sures, this would not have prevented it from underlining, in its reasoning,
                 the need for the Parties not to aggravate or extend the dispute and to
                 ensure the prevention of any human rights violations.
                    11. The conclusion I have reached makes it unnecessary for me to
                 address the other conditions mentioned in Article 22 of CERD.

                 (Signed) Nawaf Salam.




                                                                                          82




7 Ord 1145.indb 161                                                                             11/06/19 14:31

